SENTENCIA
Por estar igualmente dividido el Tribunal, se confirma la decisión del Tribunal de Apelaciones.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Matta emitió un voto concurrente. El Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rebollo López disintieron sin opinión escrita. El Juez Asociado Señor Fuster Berlin-geri y la Juez Asociada Señora Rodríguez Rodríguez no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo